Order entered October 31, 2022




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-22-01053-CV

               IN RE QUALITY CLEANING PLUS, INC., Relator

           Original Proceeding from the 134th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-22-08606

                                     ORDER
       Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith

       Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT relator’s petition for writ of mandamus in part and DIRECT the trial

court to vacate its post-August 24, 2022 discovery orders. We DENY all other

relief requested by relator in its petition.

       We further ORDER the trial court to file with this Court, within ten days of

the date of this order, a certified copy of its order issued in compliance with this

order and with the Court’s opinion of this date. Should the trial court fail to

comply with this order, the writ will issue.
We VACATE our October 7, 2022 order staying discovery.


                                  /s/   CRAIG SMITH
                                        JUSTICE